                      Inner City Press
September 30, 2020
By e-mail
Hon. Nicholas G. Garaufis Senior United States District Judge
U.S. District Court, Eastern District of New York
225 Cadman Plaza East, Room 1426 S
Brooklyn, New York 11215
Re: Press access in USA v. Bronfman, et al., 18-cr-204-3 (NGG-VMS)
Dear Judge Garaufis:
This is a Press request that the Court's sentencing of Clare Bronfman in the above-
captioned case be made accessible to the public and press by listen-only telephone
link, in the same fashion as other proceedings to which far less First Amendment
presumption of public access attachs have been, at least in the SDNY and EDNY,
during the ongoing COVID-19 pandemic.
  This request is made on behalf of Inner City Press, which has reported on this
case (see, http://www.innercitypress.com/edny2nxivmbronfman081820.html and,
e.g., "Raniere to Be Sentenced Oct. 27," "Thanks to the good offices of the Inner
City Press, some of the judge’s comments are shared,"
https://frankreport.com/2020/08/14/raniere-to-be-sentenced-oct-27/ ) and in my
own personal journalistic capacity.
  While the EDNY, like the SDNY, has remained partially open during the
COVID-19 pandemic, still restrictions on entry by some is limited (for example,
those who have traveled to other countries or particular other US states in the past
14 days).
  For that reason, in the SDNY where I daily report on cases on the CourtCall,
Skype and AT&T platforms, even scheduling conferences and civil cases which
have just begun to be held in-person are still made available to the press and public
via a listen-in conference line.
  As the Court clearly knows, there is substantial public and press interest in Ms.
Bronfman's sentencing and in other of its cases. Inner City Press became aware
less than 12 hours ago that there would be no telephone or other virtual / socially
distanced access to the proceeding, but rather "Overflow Courtrooms: 2E North

Inner City Press: In-house SDNY: Room 480, 500 Pearl Street, NY NY 10007
E-mail: Matthew.Lee@innercitypress.com - Tel: 718-716-3540
Regular Mail: Dag Hammarskjold Center, Box 20047, New York, NY 10017
and 2F North" and then "in the cafeteria seating area on the 3rd floor of the
courthouse."
  In the SDNY courthouse at 500 Pearl Street, the cafeteria has been closed for
months amid the pandemic, while the courthouse has been open, at least to the
press and court personnel, every work day since March. By contrast, the EDNY
Brooklyn courthouse was recently closed to the public due to COVID-19 issues.
  In this context it seems clear that listen-only telephone access to Ms. Bronfman's
sentencing should be afforded, including under the applicable Constitutional
caselaw on the rights to the public and press to access to court proceedings,
particularly criminal and especially sentencing proceedings.
See also, https://twitter.com/big_cases/status/1299446350002769922
https://www.usatoday.com/documents/7047918-Order-on-Letter-Motion/
  If there is any doubt about, or opposition to, this request, this is an request to be
heard (telephonically) by the undersigned. This request is made on a separate basis
- First Amendment presumption of public and press access, in the context of the
COVID-19 pandemic - than the defendant's families request to participate made in
Docket No. 933. Reference is also made to Chief Judge Mauskopf's subsequent
Administrative Order 2020-24 of September 29, 2020.
 Please act on, and docket, this request, prior to the sentencing.
Respectfully submitted,
Matthew Russell Lee
Inner City Press




                                           2
